Citation Nr: 0012239	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Manila, Philippines.  The RO denied reopening a previous 
claim of entitlement to basic eligibility for VA benefits.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In December 1999 the appellant indicated he was requesting a 
hearing in support of his claim for basic eligibility for VA 
benefits.  In January 2000 the Board sent him a letter 
requesting that he clarify the nature of his request for a 
hearing.  In February 2000 he requested a hearing before a 
travel Member of the Board at the RO.  Accordingly, in order 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should schedule the appellant 
for a hearing before a before a Member of 
the Board in Manila, Philippines, in the 
order that this request was received.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


